DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 132-137 are pending in the application.
Applicant’s preliminary amendment to the claims, filed on December 14, 2020, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 

Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on September 3, 2020, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Election of Species
The following election of species is required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species:
(A) a compound of Formula (Ia) 

    PNG
    media_image1.png
    249
    313
    media_image1.png
    Greyscale
; and
(B) a compound of Formula (Ib) 



    PNG
    media_image2.png
    258
    307
    media_image2.png
    Greyscale
.
The species are independent or distinct because each of the species is a structurally different compound. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 132-137 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


The following election of species is required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: 
(AA) additional substitution at the position corresponding to position 1 of SEQ ID NO: 1, 
(AB) additional substitution at the position corresponding to position 10 of SEQ ID NO: 1, 
(AC) additional substitution at the position corresponding to position 14 of SEQ ID NO: 1, 
(AD) additional substitution at the position corresponding to position 16 of SEQ ID NO: 1, 
(AE) additional substitution at the position corresponding to position 24 of SEQ ID NO: 1, 
(AF) additional substitution at the position corresponding to position 25 of SEQ ID NO: 1, 
(AG) additional substitution at the position corresponding to position 27 of SEQ ID NO: 1, 

(AI) additional substitution at the position corresponding to position 40 of SEQ ID NO: 1, 
(AJ) additional substitution at the position corresponding to position 70 of SEQ ID NO: 1, 
(AK) additional substitution at the position corresponding to position 87 of SEQ ID NO: 1, 
(AL) additional substitution at the position corresponding to position 97 of SEQ ID NO: 1, 
(AM) additional substitution at the position corresponding to position 100 of SEQ ID NO: 1, 
(AN) additional substitution at the position corresponding to position 102 of SEQ ID NO: 1, 
(AO) additional substitution at the position corresponding to position 111 of SEQ ID NO: 1, 
(AP) additional substitution at the position corresponding to position 113 of SEQ ID NO: 1, 
(AQ) additional substitution at the position corresponding to position 125 of SEQ ID NO: 1, 
(AR) additional substitution at the position corresponding to position 129 of SEQ ID NO: 1, 

(AT) additional substitution at the position corresponding to position 142 of SEQ ID NO: 1, 
(AU) additional substitution at the position corresponding to position 146 of SEQ ID NO: 1, 
(AV) additional substitution at the position corresponding to position 147 of SEQ ID NO: 1, 
(AW) additional substitution at the position corresponding to position 149 of SEQ ID NO: 1, 
(AX) additional substitution at the position corresponding to position 150 of SEQ ID NO: 1, 
(AY) additional substitution at the position corresponding to position 152 of SEQ ID NO: 1, 
(AZ) additional substitution at the position corresponding to position 109 of SEQ ID NO: 1, 
(BB) additional substitution at the position corresponding to position 15 of SEQ ID NO: 1, 
(BC) additional substitution at the position corresponding to position 19 of SEQ ID NO: 1, 
(BD) additional substitution at the position corresponding to position 21 of SEQ ID NO: 1, 

(BF) additional substitution at the position corresponding to position 36 of SEQ ID NO: 1, 
(BG) additional substitution at the position corresponding to position 56 of SEQ ID NO: 1, 
(BH) additional substitution at the position corresponding to position 58 of SEQ ID NO: 1, 
(BI) additional substitution at the position corresponding to position 93 of SEQ ID NO: 1, 
(BJ) additional substitution at the position corresponding to position 95 of SEQ ID NO: 1, 
(BK) additional substitution at the position corresponding to position 110 of SEQ ID NO: 1, 
(BL) additional substitution at the position corresponding to position 112 of SEQ ID NO: 1, 
(BM) additional substitution at the position corresponding to position 119 of SEQ ID NO: 1, 
(BN) additional substitution at the position corresponding to position 127 of SEQ ID NO: 1, 
(BO) additional substitution at the position corresponding to position 128 of SEQ ID NO: 1, 

(BQ) additional substitution at the position corresponding to position 158 of SEQ ID NO: 1, 
(BR) additional substitution at the position corresponding to position 159 of SEQ ID NO: 1, 
(BS) additional substitution at the position corresponding to position 6 of SEQ ID NO: 1, 
(BT) additional substitution at the position corresponding to position 31 of SEQ ID NO: 1, 
(BU) additional substitution at the position corresponding to position 32 of SEQ ID NO: 1, 
(BV) additional substitution at the position corresponding to position 39 of SEQ ID NO: 1, 
(BW) additional substitution at the position corresponding to position 42 of SEQ ID NO: 1, 
(BX) additional substitution at the position corresponding to position 46 of SEQ ID NO: 1, 
(BY) additional substitution at the position corresponding to position 47 of SEQ ID NO: 1, 
(BZ) additional substitution at the position corresponding to position 48 of SEQ ID NO: 1, 

(CD) additional substitution at the position corresponding to position 50 of SEQ ID NO: 1, 
(CE) additional substitution at the position corresponding to position 55 of SEQ ID NO: 1, 
(CF) additional substitution at the position corresponding to position 59 of SEQ ID NO: 1, 
(CG) additional substitution at the position corresponding to position 60 of SEQ ID NO: 1, 
(CH) additional substitution at the position corresponding to position 66 of SEQ ID NO: 1, 
(CI) additional substitution at the position corresponding to position 67 of SEQ ID NO: 1, 
(CJ) additional substitution at the position corresponding to position 69 of SEQ ID NO: 1, 
(CK) additional substitution at the position corresponding to position 71 of SEQ ID NO: 1, 
(CL) additional substitution at the position corresponding to position 74 of SEQ ID NO: 1, 
(CM) additional substitution at the position corresponding to position 86 of SEQ ID NO: 1, 

(CO) additional substitution at the position corresponding to position 96 of SEQ ID NO: 1, 
(CP) additional substitution at the position corresponding to position 98 of SEQ ID NO: 1, 
(CQ) additional substitution at the position corresponding to position 106 of SEQ ID NO: 1, 
(CR) additional substitution at the position corresponding to position 117 of SEQ ID NO: 1, 
(CS) additional substitution at the position corresponding to position 126 of SEQ ID NO: 1, 
(CT) additional substitution at the position corresponding to position 136 of SEQ ID NO: 1, 
(CU) additional substitution at the position corresponding to position 145 of SEQ ID NO: 1, 
(CV) additional substitution at the position corresponding to position 148 of SEQ ID NO: 1, 
(CW) additional substitution at the position corresponding to position 154 of SEQ ID NO: 1, 
(CX) additional substitution at the position corresponding to position 163 of SEQ ID NO: 1, and

The species are independent or distinct because each of the species is a different amino acid substitution. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 132-134 and 137 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different amino acid substitution and a separate text search is required for each of the species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/David Steadman/Primary Examiner, Art Unit 1656